 

 

Case 2:19-cv-11176-NJB-DMD Document1 Filed 06/12/19 Page 1of5

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF LOUISIANA

ERNESTINE BOLIN * CIVIL ACTION
and ROBERT BOLIN *

* NO.
VERSUS *

* SECTION:
LOWE’S HOME CENTERS, L.L.C. * MAGISTRATE:
d/b/a LOWE’S and STANLEY ACCESS *
TECHNOLOGIES, L.L.C., d/b/a * JURY DEMAND
STANLEY BLACK & DECKER *

*

KHRRERREKRREREERERRRERRREREAE AAA

NOTICE OF REMOVAL

Stanley Access Technologies LLC, improperly named as Stanley Access Technologies, LLC.,
d/b/a Stanley Black & Decker, a Limited Liability Company, domiciled in and having its principal
of business in New Britain, Connecticut, respectfully represents that:

I.

Defendants, Stanley Access Technologies LLC and Lowe’s Home Centers, LLC, were served
with the Citation and original Petition for Damages on May 13, 2019, all as certified in the records
of the Office of the Clerk of Court for the 24" Judicial District Court for the Parish of Jefferson,
State of Louisiana, bearing Docket No. 794-455, Division “D.”

I.
The above described action is a civil action of which this Court has original jurisdiction

under the provisions of Title 28 U.S.C.§ 1332. Complete diversity exists herein between plaintiffs

 

 
 

 

Case 2:19-cv-11176-NJB-DMD Document1 Filed 06/12/19 Page 2.of 5

and defendants, Defendants assert herein that the matter in controversy exceeds $75,000 exclusive
of interest and costs, although defendants deny any liability to the plaintiffs. On May 28, 2019,
defendant, Stanley Access Technologies LLC, requested that plaintiffs certify in writing that his
damages and the amount in controversy is less than $75,000 exclusive of interest and costs, and
plaintiffs failed to respond to this request. Please see Exhibit “A” attached hereto. Plaintiff,
Emestine Bolin, alleges she sustained a right hip fracture and replacement and head injury as a result
of being hit by an automatic door. Plaintiff, Robert Bolin, the son of Emestine Bolin, makes
derivative claims of mental anguish over seeing his mother’s injury as well as loss of consortium.
Ti.

Plaintiffs, Ernestine Bolin and Robert Bolin, are major domiciliaries of the Parish of Orleans,
State of Louisiana.

IV.

Defendant, Stanley Access Technologies LLC, is a Limited Liability Company organized in
the State of Delaware and is domiciled and has its principal place of business in the State of
Connecticut. The sole member of Stanley Access Technologies LLC is Stanley Black & Decker, Inc.
The Black & Decker Corporation merged with a wholly owned subsidiary of The Stanley Works and
thereby became a wholly owned subsidiary of The Stanley Works. The Stanley Works then changed
its name to Stanley Black & Decker, Inc. Stanley Black & Decker, Inc. is a Connecticut corporation

with its principal place of business n the State of Connecticut. Lowe’s Home Centers, LLC is a

Page 2 of 5

 

 
 

 

Case 2:19-cv-11176-NJB-DMD Document1 Filed 06/12/19 Page 3 of 5

Limited Liability Company organized under the laws of the State of North Carolina and is domiciled
and has its principal place of business in Mooresville, North Carolina. The sole member of Lowe’s
Home Centers, LLC is Lowe’s Home Centers, Inc., a foreign corporation incorporated in the State
of North Carolina, which its principal place of business in North Carolina. Accordingly, complete
diversity of citizenship exists herein between plaintiffs and defendants.

V.

Defendants, Stanley Access Technologies LLC and Lowe’s Home Centers, LLC, consent
to the removal of these proceeding to the United States District Court for the Eastern District of
Louisiana. See the attached e-mail dated June 11, 2019, from counsel for Lowe’s Home Centers,
LLC attached hereto as Exhibit “B.”

VI.

Within ten (10) days from the date of filing of this Petition for Removal and accordance with
the Local Rules of the United States District Court for the Eastern District of Louisiana, defendants
will file a Certificate pursuant to 28 U.S. C. § 1447(b), as well as copies of pleadings filed with the
Clerk of Court for the 24" Judicial District Court for the Parish of Jefferson, State of Louisiana, in
proceedings bearing Docket No. 794-455, Division “D.”

VIL
Written Notice of the filing of this Notice of Removal and of the Removal of said lawsuit is

being delivered to piaintiff, and a copy of this Notice of Removal is being filed with the Clerk of

Page 3 of 5

 

 
 

 

Case 2:19-cv-11176-NJB-DMD Document1 Filed 06/12/19 Page 4of5

Court for the 24" Judicial District Court for the Parish of Jefferson, State of Louisiana.

VOL

The Notice for Removal is being signed pursuant to Rule 11 of the Federal Rules of Civil

Procedure.

Respectfully submitted,
LAW OFFICES OF STEVEN B. WITMAN

‘sf STEVEN B. WITMAN

STEVEN B. WITMAN (#13621)

209 Highway 22 West, Suite G

P. O. Box 1148

Madisonville, LA 70447

Telephone: (985) 792-5220

Facsimile: (985) 792-4889

E-mail: switman@witmanlaw.com

Attorney for Defendant, Stanley Access Technologies
LIC.

Page 4 of 5

 

 
 

 

Case 2:19-cv-11176-NJB-DMD Document1 Filed 06/12/19 Page 5of5

CERTIFICATE OF SERVICE
I, hereby certify that on the 12th day of June, 2019, a copy of the foregoing Notice of
Removal was filed electronicaily with the Clerk of Court using the CM/ECF system. Notice of this
filing will be sent to all counsel of record by operation of the Court’s electronic filing system and/or
via E-mail, and/or by depositing same, postage prepaid and properly addressed, in the United States

Mail, this 12th day of June, 2019.

/s/ STEVEN B. WITMAN
STEVEN B. WITMAN

Page 5 of 5

 

 
